Citation Nr: 1758976	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-47 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to March 11, 2015, for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1978 and from November 1979 to May 1980.  The discharge from the second period of service was found to be of such nature as to represent a bar to VA benefits stemming from that period of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2016, the Board entered a decision that denied: (1) an increased rating in excess of 30 percent for pes planus with osteoarthritis; (2) an increased rating in excess of 10 percent prior to March 11, 2015, for chronic lumbar strain; and (3) an increased rating in excess of 20 percent from March 11, 2015, for chronic lumbar strain.

The Veteran subsequently appealed the March 2016 Board Decision to the United States Court of Appeals for Veterans Claims (Court), which by an Order dated August 2017, granted a Joint Motion for Partial Remand (JMPR), and vacated and remanded that part of the March 2016 Board Decision that denied an increased rating in excess of 10 percent prior to March 11, 2015, for chronic lumbar strain.  That part of the March 2016 Board Decision that denied an increased rating in excess of 30 percent for pes planus with osteoarthritis, and denied an increased rating in excess of 20 percent from March 11, 2015, for chronic lumbar strain was not appealed and was dismissed by the Court.  See Green v. Shulkin, U.S. Vet. App. No. 16-2590 (Order, dated Aug. 3, 2017) (granting JMPR and dismissing the appeal as to the remaining issues).

The Board observes that the Veteran, by and through his representative, filed an appellate brief in October 2017, which addressed in part the issue of entitlement to an increased rating for a bilateral foot disability.  The issue concerning an increased rating for a bilateral foot disability was denied by the March 2016 Board Decision, and was not appealed to the Court.  Id; see also JMPR, p. 1 (Jul. 31, 2017), citing Pederson v. McDonald, 27 Vet. App. 276, 281 (2015) (en banc).  As such, the Court dismissed the appeal as to that discrete issue.  Id.

Because the Veteran did not appeal that part of the March 2016 Board decision, which denied an increased rating for the bilateral foot disability, it became final.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (West 2014); 38 C.F.R. §§ 3.160(d)(2), 20.1100 (2017).  Under these circumstances, the issue of an increased rating in excess of 30 percent for a bilateral foot disability is not a part of the current appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the JMPR, the Board observes that further development is required prior to adjudicating the Veteran's claim.

As raised in the JMPR, the parties found that the Board erred in its March 2016 decision when it failed to discuss evidence of flare-ups and any functional loss during flare-ups before March 11, 2015.  During the November 2008 examination, the Veteran reported that he suffered from back pain flare-ups that were caused by "increased use and standing for long periods of time" and that were relieved by rest.  Upon examination, the Veteran also noted that flare-ups occurred weekly, lasted for hours, and that during flare-ups, he was required to rest.  As raised in the JMPR, the Board limited its analysis to the observation that "there were no additional degrees lost due to pain, fatigue, or lack of endurance following repetitive use."

In the November 2008 examination, the examiner acknowledged the Veteran's reports of flare-ups that occurred on a weekly basis, lasted for hours, were precipitated by increased use and standing, and were alleviated by rest.  Upon examination, the examiner noted that there was additional functional loss after repetitive use.  However, as raised in the JMPR, the examiner did not address whether there was any additional functional limitation during flare-ups, or if any, additional functional impairment or limitation of motion occurred during the Veteran's flare-ups.  Additionally, the November 2008 VA examination report does not contain any data that attempt to quantify the degree of any such impairment or indicate that such a discussion was not feasible.

Accordingly, considering that the November 2008 VA examination in some aspects has been found to be deficient, as discussed in the JMPR, a remand is necessary for the purpose to obtain a VA lumbar spine examination, to include a retrospective medical opinion, regarding the severity of the Veteran's chronic lumbar strain prior to March 11, 2015.  See 38 C.F.R. § 4.2 (2017) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); Vigil v. Peake, 22 Vet. App. 63 (2008) (finding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  Therefore, the Board finds that a remand for an examination that addresses such matters would be helpful to determine the level of severity of the Veteran's chronic lumbar strain for the period prior to March 11, 2015.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional records pertinent to the Veteran's service-connected chronic lumbar strain and that speak to the period prior to March 11, 2015, which are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) record for the period prior to March 11, 2015.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses (if any) received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination, to include a retrospective medical opinion, to determine the level of impairment of the Veteran's service-connected chronic lumbar strain for period prior to March 11, 2015.  The claims file and copy of this Remand is to be made available to and reviewed by the examiner.  All appropriate studies, tests, and evaluations should be accomplished and all clinical findings should be reported in detail.  The examiner should provide the ranges of motion for all planes of motion for the thoracolumbar spine, including the degrees of measurements in both active and passive motion, and in weight bearing and non-weight bearing motion.

After reviewing the entire claims file, including the November 2008 VA examination report, as well as the results of the examination, the examiner is asked to provide a retrospective medical opinion that addresses the following:

a) Based on all of the procurable and assembled data on file, the examiner is asked to state the clinical features of the Veteran's lumbar spine disability, as detailed in examination and evaluation reports on or before March 11, 2015.

b) Based on the Veteran's range of motion (in all planes of motion) of the lumbar spine and symptomatology, as demonstrated on examination and evaluation on or before March 11, 2015, the examiner should comment on: (1) whether there has been weakened movement, premature/excess fatigability, or incoordination; and if feasible, these determinations should be expressed in terms of the degrees of the additional loss in the range of motion due such factors.  (2) Whether pain significantly limited the Veteran's functional ability during flare-up, or when he used the lumbar spine repeatedly over a period of time; and, if feasible, this determination should be expressed in terms of the degrees of the additional loss in the range of motion due to pain on use or during flare-ups.

c) The examiner is asked to determine whether the Veteran's lumbar disability was subject to flare-ups due to increased symptomatology, including increased pain.  The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether, prior to March 11, 2015, the reported flare-ups of increased low back symptomatology resulted in any additional limitation of motion or other functional effects beyond those identified in the November 2008 VA examination report.

In answering the above questions, the examiner is asked to provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and re-adjudicate the issue of entitlement to an increased rating in excess of 10 percent prior to March 11, 2015, for chronic lumbar strain.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

